UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-149158 SF BLU VU, INC (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 26-1212244 (I.R.S. Employer Identification No.) 4695 MacArthur Court, Suite 1430, Newport Beach, CA 92660 (Address of principal executive offices) 949-475-9086 (Issuer’s telephone number) Semper Flowers, Inc., 1040 First Avenue, Suite.173, New York, New York 10021 (Former name, former address, and former fiscal year if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer []Accelerated filer [ ] Non-accelerated filer[]Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ] No [x] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes[x] No [ ] The number of shares of Common Stock of the issuer outstanding as of May 14, 2010 was 4,933,529. Transitional Small Business Disclosure Format (check one): Yes [] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). □ Yes□ No. SF BLU VU, INC. (a development stage company) Index Page Number PART 1 – Financial Information Item 1 – Unaudited Financial Information: Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 3 Statements of Operations for the Three MonthsEnded March 31, 2010 and 2009 (Unaudited) and from Inception (October 9, 2007), to March 31, 2010 (Unaudited) 4 Statement of Changes in Stockholders Deficit for the Three Months Ended March 31, 2010(Unaudited) and from Inception (October 9, 2007), to March 31, 2010(Unaudited) 5 Statements of Cash Flows for theThree Months Ended March 31, 2010 and 2009 (Unaudited) and from Inception (October 9, 2007), to March 31, 2010 (Unaudited) 6 Notes to Unaudited Financial Statements 7-10 Item 2 - Management’s Discussion and Analysis or Plan of Operation 11-12 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T - Controls and Procedures 12 PART II - Other Information (Items 1-6) 13 2 SF BLU VU, INC. (a development stage company) BALANCE SHEETS March 31, 2010 December 31, 2009 (UNAUDITED) (AUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ - $ - Total assets $ - $ - LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Advance from shareholder - Total current liabilities STOCKHOLDERS' DEFICIT Preferred stock, $.0001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.0001 par value, 100,000,000 shares authorized, 4,933,529 issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ - $ - The accompanying notes to the unaudited financial statements are an integral part of these statements. 3 SF BLU VU, INC. (a development stage company) STATEMENTS OF OPERATIONS (UNAUDITED) Cumulative Totals From Inception Forthethree Forthethree (October 9, 2007) monthsended monthsended Through March 31, 2010 March 31, 2009 March 31, 2010 Revenue $
